Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated October 1, 2014
between Arch Capital Group Ltd., a Bermuda corporation (the “Company”), and
Constantine Iordanou (the “Executive”).  The parties previously entered into an
Employment Agreement dated November 28, 2007, as amended on December 31, 2008
(the “Prior Agreement”).  This Agreement is an amendment and complete
restatement, and supersedes in its entirety, the Prior Agreement.

 

The parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01.           Definitions.  For purposes of this Agreement, the
following terms have the meanings set forth below:

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Companies; (b) the Executive’s conviction of, or plea of nolo contendere to, any
felony or any misdemeanor involving moral turpitude; (c) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness) or willful failure or refusal by the Executive to
perform his duties and responsibilities, without the same being corrected within
thirty (30) days after being given written notice thereof; (d) continued and
habitual use of alcohol by the Executive to an extent which materially impairs
the Executive’s performance of his duties, without the same being corrected
within thirty (30) days after being given written notice thereof; (e) the
Executive’s use of illegal drugs, without the same being corrected within thirty
(30) days after being given written notice thereof; or (f) the material breach
by the Executive of any of the provisions contained in this Agreement,
including, without limitation, Section 3.01 and Section 11.01, without the same
(other than in the case of Section 11.01) being corrected within thirty (30)
days after being given written notice thereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Companies” means the Company and its Subsidiaries.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Companies in
connection with their business.  It shall not include information (a) required
to be disclosed by court or administrative order; (b) lawfully obtainable from
other sources or which is in the public domain through no fault of the
Executive; or (c) the disclosure of which is consented to in writing by the
Companies.

 

“Date of Termination” has the meaning set forth in Section 5.07.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

--------------------------------------------------------------------------------


 

“Good Reason” means, without the Executive’s written consent, (a) any material
diminution of the duties or responsibilities of the Executive, without the same
being corrected within thirty (30) days after being given written notice
thereof; or (b) any material breach by the Companies of the provisions contained
in this Agreement, without the same being corrected within thirty (30) days
after being given written notice thereof.  For purposes of clause (a), a
material diminution of duties or responsibilities shall include, without
limitation, either of the following:  (i) a requirement that the Executive
report to anyone other than the Board of Directors of the Company; or (ii) if,
following an event or series of events where any Person or group of related
Persons under common control that engages in a substantial property and casualty
insurance or reinsurance business (the “Acquiror”), other than a Permitted
Person, are or become the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly or
indirectly, of voting securities of the Company representing more than 50% of
the total voting power of all then outstanding voting securities of the Company,
the Executive is no longer the chief executive officer of the ultimate parent
company of the parent/subsidiary group then including the Company, the Acquiror
and their Subsidiaries.  For purposes of this paragraph, “Permitted Persons”
means (A) the Company; (B) any Related Party; or (C) any group (as defined in
Rule 13b-3 under the Exchange Act) comprised of any or all of the foregoing; and
“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of voting securities of the Company immediately prior to the
transaction.  The Executive shall be required to give the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence.  A termination of employment by the Executive
following an event or series of events described in clause (ii) of the second
sentence of this paragraph as a result of which an Acquiror other than a
Permitted Person becomes the beneficial owner of more than 50% of the total
voting power of all outstanding securities of the Company (a “Change in
Control”) shall be considered a termination of employment for Good Reason for
purposes of this Agreement only if such termination occurs within three months
after the Change in Control (or follows a diminution of duties or
responsibilities or a material breach described in the first sentence of this
paragraph, as determined without regard to clause (ii) of the second sentence of
this paragraph).

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Notice of Termination” has the meaning set forth in Section 5.06.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve

 

2

--------------------------------------------------------------------------------


 

(12) month period because of physical, mental or emotional incapacity resulting
from injury, sickness or disease.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.

 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01.                                   Employment.  The Company shall
continue to employ the Executive, and the Executive shall accept employment with
the Company, upon the terms and conditions set forth in this Agreement for the
period beginning on October 1, 2014 (the date of the beginning of such period to
be referred to herein as the “Start Date”) and ending as provided in
Section 5.01 (the “Employment Period”).

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01.                                   Position and Duties.  During the
Employment Period, the Executive shall serve as President and Chief Executive
Officer of the Company and shall have such responsibilities, powers and duties
as may from time to time be prescribed by the Board of Directors of the Company;
provided that such responsibilities, powers and duties are substantially
consistent with those customarily assigned to individuals serving in such
position at comparable companies.  During the Employment Period the Executive
shall devote substantially all of his working time and efforts to the business
and affairs of the Companies.  The Executive shall not directly or indirectly
render any services of a business, commercial or professional nature to any
other person or for-profit organization not related to the business of the
Companies, whether for compensation or otherwise, without prior written consent
of the Company.  Notwithstanding the foregoing, the Executive may continue to
serve as a non-employee director of Verisk Analytics, Inc. (or any successor
thereto), and may also serve as a non-employee director of (i) one or more

 

3

--------------------------------------------------------------------------------


 

other business entities, subject to the prior consent of the Board of Directors
of the Company (such approval not to be unreasonably withheld), and (ii) a
reasonable number of non-profit organizations, so long as in each case such
service does not interfere with the performance of the Executive’s duties
hereunder.

 

SECTION 3.02.                                   Company Board Seat.  During the
Employment Period, the Company shall use its best efforts to cause the Executive
to be elected to the Board of Directors of the Company.

 

SECTION 3.03.                                   Work Permits.  The Executive
shall use his best efforts to obtain, maintain and renew suitable (for the
purposes of the Executive’s contemplated employment by the Company) work permit
by the Bermuda government authorities and any other permits required by any
Bermuda government authority.  The Company shall be responsible for all permit
fees.

 

SECTION 3.04.                                   Work Location.  While employed
by the Company hereunder, the Executive shall perform his duties at the offices
of the Company in Bermuda.  The Executive shall travel to such places outside of
Bermuda on the business of the Company in such manner and on such occasions as
his duties may require.  There are currently no disciplinary or grievance
procedures in place, there is no collective agreement in place, and there is no
probationary period.

 

SECTION 3.05.                                   Relocation.  Upon the
termination of the Executive’s employment for any reason, the Company shall
reimburse the Executive for all reasonable expenses incurred by him for
relocating all of his household items to the United States and airfare for the
Executive and his family to return to the United States, in each case, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.  Any such expenses must be incurred by the Executive not later
than the last day of the calendar year following the calendar year in which the
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company occurs.  Any such reimbursement shall be
made promptly by the Company and, in all events, no later than the last day of
the second calendar year following the calendar year in which the Executive’s
“separation from service” with the Company occurs.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01.                                   Base Salary.  During the
Employment Period, the Executive’s base salary will be $1,000,000 per annum (the
“Base Salary”).  The Base Salary shall be payable monthly on the 15th day of
each month, two weeks in arrears and two weeks in advance.  Normal hours of
employment are 8:30 a.m. to 5:00 p.m., Monday through Friday.  The Base Salary
has been computed to reflect that the Executive’s duties are likely, from time
to time, to require more than the normal hours per week and the Executive shall
not be entitled to receive any additional remuneration for work outside normal
hours.  Annually during the Employment Period, the Board of Directors of the
Company shall review with the Executive his job performance and

 

4

--------------------------------------------------------------------------------


 

compensation, and, if deemed appropriate by the Board of Directors of the
Company, in its discretion, the Executive’s Base Salary may be increased.

 

SECTION 4.02.                                   Bonuses.  In addition to the
Base Salary, the Executive shall participate in an annual bonus plan on terms
established from time to time by the Board of Directors of the Company, in
consultation with the senior executives of the Company, including the
Executive.  The Executive’s target annual bonus will be 100% of his Base Salary.

 

SECTION 4.03.                                   Benefits.  In addition to the
Base Salary, and any bonuses payable to the Executive pursuant to this
Agreement, the Executive shall be entitled to the following benefits during the
Employment Period:

 

(a)               such major medical, life insurance and disability insurance
coverage as is, or may during the Employment Period, be provided generally for
other senior executive officers of the Company as set forth from time to time in
the applicable plan documents;

 

(b)               in addition to the usual public holidays and eight (8) paid
days off for sick leave, a maximum of four (4) weeks of paid vacation annually
during the term of the Employment Period (Section 11 of the Bermuda Employment
Act 2000 shall otherwise not apply to the Executive’s employment hereunder);

 

(c)                benefits under any plan or arrangement available generally
for the senior executive officers of the Company, subject to and consistent with
the terms and conditions and overall administration of such plans as set forth
from time to time in the applicable plan documents;

 

(d)                 payment by the Company of the reasonable cost of preparation
of annual tax returns and associated tax planning on a basis no less favorable
than such arrangements provided on the date hereof to similarly situated senior
executives residing in Bermuda, and the cost paid by the Company under this
Section 4.03(d) for one calendar year may not affect such cost paid by the
Company in any other calendar year and such cost shall be paid not later than
the last day of the calendar year following the calendar year for which the
annual tax return is prepared;

 

(e)                  payment by the Company of an amount equal to the excess, if
any, of (i) the amount of income and employment taxes payable by the Executive
to Bermuda and any other governmental taxing authority for the applicable
taxable year over (ii) the amount that would have been payable by the Executive
had he resided for the entire taxable year in the State of the United States
with respect to which he files a state income tax return as a resident for the
year, such reimbursement to be made on or before the last day of the calendar
year following the calendar year for which the excess tax was incurred, and the
amount eligible for reimbursement under this Section 4.03(e) in one calendar
year shall not affect the amount eligible for reimbursement hereunder in any
other calendar year; provided that, if the Executive files one or more State

 

5

--------------------------------------------------------------------------------


 

income tax returns for an applicable taxable year indicating that he is a
resident of a State for part but not all of such taxable year, the amount
described in clause (ii) shall be computed in a manner consistent with the
positions as to State tax residence reflected on such State income tax returns;
and provided further that if the Executive does not file a resident income tax
return for the applicable taxable year with any State, the amount described in
clause (ii) shall be determined as if the Executive resided throughout the
applicable taxable year in a State which has no income tax.; and

 

(f)           other fringe benefits customarily provided to similarly situated
senior executives residing in Bermuda.

 

SECTION 4.04.                                   Expenses.  The Company shall
reimburse the Executive for all reasonable expenses incurred by him in the
course of performing his duties under this Agreement which are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses (“Reimbursable Expenses”), subject to
the Companies’ requirements with respect to reporting and documentation of
expenses.  During the Employment Period any private aircraft owned or leased by
the Companies at such time (if any), or such other air transportation as is
reasonably acceptable to the Executive, shall be made available to him upon his
reasonable request and at the Company’s expense for travel between Bermuda and
the United States, and the level of eligible aircraft use for one calendar year
under this Agreement will not affect the level of eligible aircraft use for any
other calendar year.

 

SECTION 4.05.                                   Stock Options and Restricted
Stock.  The Executive shall be eligible to participate in Company’s Long Term
Incentive and Share Award Plans (and any similar plan adopted by the Company)
under which awards of options or other stock-based awards may be granted by the
Board of Directors of the Company.

 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01.                                   Term.  The Employment Period
will terminate on March 31, 2018 unless otherwise agreed by the parties;
provided, that (a) the Employment Period shall terminate prior to such date upon
the Executive’s death or Permanent Disability, and (b) the Employment Period may
be terminated at any time by the Company upon 30 days’ prior written notice to
the Executive or by the Executive upon 60 days’ prior written notice to the
Company.  In the event the Executive continues in employment by the Company
after the expiration of the term and without entering into a new written
employment agreement with the Company, such employment shall be at will
employment and may be terminated at any time by either party on written notice,
but without Section 5 hereof applying thereto except as otherwise specifically
provided in Section 5.05.

 

SECTION 5.02.                                   Termination Due to Death or
Permanent Disability.  If the Employment Period shall be terminated due to the
death of the Executive, the Executive’s estate or legal representative shall be
paid solely (except as provided in Section 5.05 below) (i) a portion of the
bonus (if any) that would have been payable to the Executive for the year of
termination as

 

6

--------------------------------------------------------------------------------


 

determined by the Board of Directors in accordance with the annual bonus plan,
prorated for the portion of the bonus year during which he was employed by the
Company, and (ii) an amount equal to two times the sum of the Base Salary and
the target annual bonus set forth in Section 4.02.  Such amount will be payable
in a lump sum within ninety days (with the payment date within such period as
determined by the Company) following the Executive’s death and shall be offset
by any proceeds received by the Executive’s estate or legal representative from
any life insurance coverages provided by the Company or any of its affiliates. 
If the Employment Period shall be terminated by reason of a termination of
employment due to the Permanent Disability of the Executive, the Executive (or
his legal representative) shall be paid solely (except as provided in
Section 5.05 below) (i) a portion of the bonus (if any) that would have been
payable to the Executive for the year of termination as determined by the Board
of Directors in accordance with the annual bonus plan, prorated for the portion
of the bonus year during which he was employed by the Company, which shall be
paid on March 15 of the year following the year that the Executive becomes
Permanently Disabled, and (ii) an amount per annum equal to 40% of the annual
Base Salary during the period beginning on the date of the Executive’s Permanent
Disability up to the month in which the Executive reaches age 65, offset by any
proceeds scheduled to be received by the Executive or his legal representative
from any disability insurance coverages provided by the Company or any of its
affiliates, such amount to be paid to the Executive in equal monthly
installments beginning one month after such termination of employment, provided,
however, that all installments otherwise scheduled to be made after the first
anniversary of such termination shall instead be made on such first
anniversary.  In addition, promptly following any such termination, the
Executive (or his estate or legal representative) shall also be reimbursed all
Reimbursable Expenses incurred by the Executive prior to such termination.

 

SECTION 5.03.                                   Termination for Good Reason or
Without Cause.  If the Employment Period shall be terminated (a) by the
Executive for Good Reason or (b) by the Company not for Cause, subject to
reduction as set forth in Section 12.01, the Executive shall be paid solely
(except as provided in Section 5.05 below) (i) a portion of the bonus (if any)
that would have been payable to the Executive for the year of termination as
determined by the Board of Directors in accordance with the annual bonus plan,
prorated for the portion of the bonus year during which he was employed by the
Company, and (ii) an amount equal to two times the sum of the Base Salary and
the target annual bonus set forth in Section 4.02.  Subject to Section 13.10
below, such amount will be paid in eighteen (18) equal installments, the first
nine (9) of which will be paid monthly over nine (9) months commencing one month
after the Date of Termination and continuing monthly thereafter through the
ninth month following the month that includes the Date of Termination and the
last nine (9) of which will be paid in a lump sum on the nine-month anniversary
of the Date of Termination.  (For example:  If the Date of Termination is
June 30, 2015, and the aggregate of the amounts described in the preceding
sentence is $3,600,000, $200,000 (one-eighteenth of $3,600,000) shall be paid,
subject to Section 13.10 below, in each of the months of July through February,
2016, and $2,000,000 shall be paid on March 30, 2016.)  In addition, promptly
following any such termination, the Executive shall also be reimbursed all
Reimbursable Expenses incurred by the Executive prior to such termination.

 

SECTION 5.04.                                   Termination for Cause or Other
Than Good Reason.  If the Employment Period shall be terminated (a) for Cause,
or (b) as a result of the Executive’s resignation or leaving of his employment,
other than for Good Reason, the Executive shall, except as otherwise provided in
Section 5.05, be entitled to receive solely the Base Salary through the Date

 

7

--------------------------------------------------------------------------------


 

of Termination and reimbursement of all Reimbursable Expenses incurred by the
Executive prior to such termination.

 

SECTION 5.05.                                   Benefits.  If the Employment
Period is terminated (i) as a result of a termination of employment as specified
in Section 5.02 or 5.03, (ii) at the end of the term of employment specified in
Section 5.01, or (iii) at any time thereafter following a period of employment
at will, the Executive and his spouse shall continue to receive major medical
insurance coverage benefits from the Company’s plan, at the expense of the
Company, for a period equal to the lesser of (x) eighteen (18) months following
the Date of Termination or (y) if applicable, until the Executive is provided by
another employer with benefits substantially comparable (with no preexisting
condition limitations) to the benefits provided by such plan.  Such major
medical insurance coverage period will be applied to the Executive’s COBRA
allotment under Section 4980B of the Code.  In the event the Executive does not
have alternative medical coverage at the end of such eighteen (18) month period,
the Executive and his spouse will be allowed to continue to receive major
medical insurance coverage from the Company’s plan for a period equal to the
lesser of (i) eighteen (18) additional months or (ii) if applicable, until the
Executive is provided by another employer with benefits substantially comparable
(with no preexisting condition limitations) to the benefits provided by such
plan; and the Executive will be required to pay the full cost of such continued
coverage.  In addition, if the Employment Period is terminated as a result of a
termination of employment as specified in Section 5.02 or 5.03, any unvested
stock options and any unvested shares of restricted stock of the Company granted
to the Executive under Section 4.05 shall vest in accordance with the terms of
the applicable award agreements.  Except as otherwise required by mandatory
provisions of law, all of the Executive’s rights to fringe and other benefits
under this Agreement or other plans or arrangements of the Companies, if any,
accruing after the termination of the Employment Period as a result of a
termination of employment as specified in Section 5.04 will cease upon such
termination; provided, that the foregoing shall not apply with respect to the
Executive’s rights as set forth in any deferred compensation plans maintained by
the Company or its affiliates, and under Section 11.03.

 

SECTION 5.06.                                   Notice of Termination.  Any
termination by the Company or by the Executive for any reason shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and, in the case of termination for Cause, for Good Reason or due to Permanent
Disability, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision
indicated.

 

SECTION 5.07.                                   Date of Termination.  “Date of
Termination” shall mean (a) if the Employment Period is terminated as a result
of a Permanent Disability, five (5) days after a Notice of Termination is given,
(b) if the Employment Period is terminated for Good Reason, the date specified
in the Notice of Termination consistent with the terms hereof, (c) if the
Employment Period is terminated for Cause, the date designated by the Company in
the Notice of Termination, (d) if the Employment Period terminates due to
expiration of the term of this Agreement, the date the term expires, and (e) if
the Employment Period is otherwise terminated under Section 5.01, after the
applicable notice period specified in such section has elapsed.

 

8

--------------------------------------------------------------------------------


 

SECTION 5.08.                                   Separation From Service. 
Notwithstanding any provision of this Agreement to the contrary, for purposes of
Section 5.02, 5.03 and Section 5.05, the Executive will be deemed to have
terminated his employment on the date of his “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company, the Employment
Period will be deemed to have ended on the date of his “separation from service”
with the Company, and the Date of Termination will be deemed to be the date of
his “separation from service” with the Company.

 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01.                                   Nondisclosure and Nonuse of
Confidential Information.  The Executive will not disclose or use at any time
during or after the Employment Period any Confidential Information of which the
Executive is or becomes aware, whether or not such information is developed by
him, except to the extent that such disclosure or use is directly related to and
required by the Executive’s performance of duties assigned to the Executive
pursuant to this Agreement.

 

ARTICLE 7

 

INTELLECTUAL PROPERTY

 

SECTION 7.01.                                   Ownership of Intellectual
Property.  In the event that the Executive as part of his activities on behalf
of the Companies generates, authors or contributes to any invention, design, new
development, device, product, method of process (whether or not patentable or
reduced to practice or comprising Confidential Information), any copyrightable
work (whether or not comprising Confidential Information) or any other form of
Confidential Information relating directly or indirectly to the business of the
Companies as now or hereinafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Companies and hereby assigns all right title
and interest in and to such Intellectual Property to the Companies.  Any
copyrightable work prepared in whole or in part by the Executive during the
Employment Period will be deemed “a work made for hire” under Section 201(b) of
the United States Copyright Act of 1976, as amended, and the Companies will own
all of the rights comprised in the copyright therein.  The Executive will
cooperate with the Companies to protect the Companies’ interests in and rights
to such Intellectual Property (including providing reasonable assistance in
securing patent protection and copyright registrations and executing all
documents as reasonably requested by the Companies, whether such requests occur
prior to or after termination of Executive’s employment hereunder).

 

ARTICLE 8

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01.                                   Delivery of Materials upon
Termination of Employment.  As requested by the Company, from time to time and
upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company

 

9

--------------------------------------------------------------------------------


 

all copies and embodiments, in whatever form or medium, of all Confidential
Information or Intellectual Property in the Executive’s possession or within his
control (including written records, notes, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information or
Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Company.

 

ARTICLE 9

 

NONCOMPETITION AND NONSOLICITATION

 

SECTION 9.01.                                   Noncompetition.  The Executive
acknowledges that during his employment with the Company, he will become
familiar with trade secrets and other Confidential Information concerning the
Companies and their respective predecessors, and that his services will be of
special, unique and extraordinary value to the Companies.  In addition, in
consideration of the rights to the payments set forth in Article 5 of this
Agreement, the Executive hereby agrees that at any time during the Employment
Period, and for a period ending eighteen (18) months after the termination of
Executive’s employment (the “Noncompetition Period”), he will not directly or
indirectly own, manage, control, participate in, render services (as an
employee, consultant or in any other capacity) for or in any manner engage in
any business competing with the insurance and reinsurance businesses of the
Companies as such businesses exist as of the termination of Executive’s
employment, within any geographical area in which the Companies engage in such
businesses; provided, however, that, if such termination is by the Company not
for Cause or by the Executive for Good Reason under Section 5.03, the Executive
shall be bound by this Section 9.01 only to extent that the Company provides to
the Executive the benefits set forth in Section 5.03 and Section 5.05; provided,
further, that, if such termination is due to (i) the expiration of the term of
this Agreement on March 31, 2018 or (ii) by reason of Executive’s resignation or
leaving of his employment other than for Good Reason, the Executive shall be
bound by this Section 9.01 for the period of up to eighteen (18) months that the
Company, at its sole option, within thirty (30) days following such termination,
specifies in a written election given to the Executive, and the Company shall
(a) pay the Executive an amount equal to two times the sum of the Base Salary
and the target annual bonus set forth in Section 4.02, as prorated for the
period selected by the Company if a period of less than eighteen months is
identified in the above-referenced election, with such amount to be paid,
subject to Section 13.10 below, in eighteen (18) equal installments, the first
twelve (12) of which will be paid monthly over twelve (12) months commencing one
month after the Executive’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company and continuing monthly
thereafter through the month that includes the first anniversary of the
separation from service and the last six (6) of which will be paid on the first
anniversary of the separation from service, and (b) provide the benefits set
forth in Section 5.05.  It shall not be considered a violation of this
Section 9.01 for the Executive to be a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Executive has no active participation in the business of such
corporation.  In addition, it shall not be considered a violation of this
Section 9.01 for the Executive to provide services in a non-managerial capacity
to a non-risk bearing entity (for example, as an insurance broker or analyst).

 

10

--------------------------------------------------------------------------------


 

SECTION 9.02.                                   Nonsolicitation.  The Executive
hereby agrees that (a) during the Employment Period and for a period of eighteen
(18) months after the termination of Executive’s employment (the
“Nonsolicitation Period”) the Executive will not, directly or indirectly through
another entity, induce or attempt to induce any employee of the Companies to
leave the employ of the Companies, or in any way interfere with the relationship
between the Companies and any employee thereof and (b) during the
Nonsolicitation Period, the Executive will not induce or attempt to induce any
customer, supplier, client, insured, reinsured, reinsurer, broker, licensee or
other business relation of the Companies to cease doing business with the
Companies.

 

SECTION 9.03.                                   Enforcement.  If, at the
enforcement of Sections 9.01 or 9.02, a court holds that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances will be substituted for the stated duration, scope or
area and that the court will be permitted to revise the restrictions contained
in this Article 9 to cover the maximum duration, scope and area permitted by
law.

 

ARTICLE 10

 

EQUITABLE RELIEF

 

SECTION 10.01.                            Equitable Relief.  The Executive
acknowledges that (a) the covenants contained herein are reasonable, (b) the
Executive’s services are unique, and (c) a breach or threatened breach by him of
any of his covenants and agreements with the Companies contained in Sections
6.01, 7.01, 8.01, 9.01 or 9.02 could cause irreparable harm to the Companies for
which they would have no adequate remedy at law.  Accordingly, and in addition
to any remedies which the Companies may have at law, in the event of an actual
or threatened breach by the Executive of his covenants and agreements contained
in Sections 6.01, 7.01, 8.01, 9.01 or 9.02, the Companies shall have the
absolute right to apply to any court of competent jurisdiction for such
injunctive or other equitable relief as such court may deem necessary or
appropriate in the circumstances, and the Companies will be entitled to enforce
such rights specifically, without posting a bond or other security.

 

ARTICLE 11

 

REPRESENTATIONS; CERTAIN COVENANTS

 

SECTION 11.01.                            Executive Representations.  The
Executive hereby represents and warrants to the Company that (a) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Executive is a
party or by which he is bound, (b) the Executive is not a party to or bound by
any noncompetition agreement with any other Person and (c) upon the execution
and delivery of this Agreement by the Company, this Agreement will be the valid
and binding obligation of the Executive.

 

SECTION 11.02.                            Company Representations.  The Company
hereby represents and warrants to the Executive that (a) it has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and (b) the execution and

 

11

--------------------------------------------------------------------------------


 

delivery of this Agreement by the Company has been duly and validly authorized
by all necessary corporate action.  The Company also agrees to use reasonable
best efforts to maintain an effective Registration Statement on Form S-8 (or any
similar successor form) covering the issuance to the Executive of (i) any shares
of the Company’s common stock upon the exercise of any options granted under a
plan of the Company and (ii) any shares of restricted common stock of the
Company granted under a plan of the Company.

 

SECTION 11.03.                            General Indemnification.  The Company
agrees that if the Executive is made a party, or is threatened to be made a
party, to any pending or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative (each, a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or is
or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted or authorized by applicable law and the Company’s certificate
of incorporation or bylaws, against all cost, expense, liability and loss
reasonably incurred or suffered by the Executive in connection therewith,
including, without limitation, attorneys’ fees and disbursements and judgments,
and the Company shall advance expenses in connection therewith, to the fullest
extent permitted or authorized by applicable law and the Company’s certificate
of incorporation or bylaws.  Such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators.  The Company agrees to continue and
maintain a directors’ and officers’ liability insurance policy covering the
Executive to the extent the Company provides such coverage for its other
executive officers.

 

SECTION 11.04.                            Legal Fees.  The Company shall
reimburse the Executive within sixty (60) days after the date hereof for all
reasonable expenses incurred by him for legal advice in finalizing the
Agreement, subject to a maximum of $25,000.  In addition, the Company agrees to
pay all legal fees which the Executive may reasonably incur as a result of any
dispute or contest by or with the Company regarding the validity or
enforceability of, or liability under, any provision of this Agreement or
otherwise in connection with the enforcement of this Agreement following his
“separation from service” (as defined below) with the Company, unless the
Company substantially prevails on all material causes of action in the dispute
or contest.  Following the final determination of the dispute or contest in
which the Executive has substantially prevailed on all material causes of
action, the Company shall pay all such reasonable legal fees and expenses within
ten (10) days following written demand therefor (supported by documentation of
such costs) by the Executive, and the Executive shall make such written demand
within sixty (60) days following the final determination of the proceeding;
provided, however, that such payment shall be made no later than on or prior to
the end of the calendar year following the calendar year in which the fee or
expense is incurred.  Notwithstanding the foregoing, in the event a final
determination of the dispute or contest has not been made by December 20 of the
year following the calendar year in which the fee or expense is incurred, the
Company shall, within ten (10) days after such December 20, reimburse such
reasonable legal fees and expenses (supported by documentation of such costs)
incurred in the prior taxable year; provided, however, that the Executive shall
return such amounts to the Company within ten (10) business days following the
final determination if the Executive did not substantially prevail on all
material causes of action

 

12

--------------------------------------------------------------------------------


 

in the proceeding.  The amount of any expenses eligible for payment under this
Section 11.04 during a calendar year will not affect the amount of any expenses
eligible for payment under this Section 11.04 in any other taxable year.

 

ARTICLE 12

 

SECTION 4999 OF THE CODE

 

SECTION 12.01.                            Anything in this Agreement or the
Company’s Incentive Compensation Plan to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(including, without limitation, the acceleration of any payment, award,
distribution or benefit), by the Company or any of its affiliates to or for the
benefit of the Executive (whether pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any corresponding provisions of state or local tax
law (the “Excise Tax”), then such Payments shall either (a) be delivered in
full, or (b) subject to, and in a manner consistent with the requirements of
Section 409A of the Code, be reduced to the minimum extent necessary to ensure
that no portion thereof will be subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state or local
income and employment taxes and the Excise Tax, results in receipt by the
Executive, on an after-tax basis, of the greatest amount of payments and
benefits, notwithstanding that all or some portion of such payments and benefits
may be subject to the Excise Tax.  In the event that any Payments are to be
reduced pursuant to this Section 12.01, then the reduction shall be applied as
follows: (i) first, on a pro rata basis to the Executive’s cash severance
payments and his pro rata annual bonus payment for the year of termination under
Section 5.03 above, and (ii) second, on a pro rata basis to Executive’s equity
incentive awards.  All determinations required to be made under this Article 12
shall be made by a “Big 4” accounting firm (other than the regular outside
accounting firm retained by the Company) selected by the Company and agreed to
by the Executive, which agreement shall not be unreasonably withheld (the
“Accounting Firm”), which Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days after
the receipt of notice from the Company that the Executive has received a
Payment, or such earlier time as is requested by the Company.  Any determination
by the Accounting Firm meeting the requirements of this Section 12.01 shall be
binding upon the Company and the Executive.  The fees and disbursements of the
Accounting Firm shall be paid by the Company.  If required, the Company shall
enter into an engagement letter with the Accounting Firm containing reasonable
and customary terms and provisions.

 

ARTICLE 13

 

MISCELLANEOUS

 

SECTION 13.01.                            Certain Procedures.  There are
currently no disciplinary or grievance procedures in place, there is no
collective agreement in place, and there is no probationary period.

 

SECTION 13.02.                            Consent to Amendments.  The provisions
of this Agreement may be amended or waived only by a written agreement executed
and delivered by the Company and

 

13

--------------------------------------------------------------------------------


 

the Executive.  No other course of dealing between the parties to this Agreement
or any delay in exercising any rights hereunder will operate as a waiver of any
rights of any such parties.

 

SECTION 13.03.                            Successors and Assigns.  All covenants
and agreements contained in this Agreement by or on behalf of any of the parties
hereto will bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not, provided that the
Executive may not assign his rights or delegate his obligations under this
Agreement without the written consent of the Company; provided further that the
Company may not assign the rights of the Company hereunder except to a Person
that expressly assumes the obligations of the Company hereunder.

 

SECTION 13.04.                            Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

 

SECTION 13.05.                            Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, any one of which need not
contain the signatures of more than one party, but all of which counterparts
taken together will constitute one and the same agreement.

 

SECTION 13.06.                            Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

SECTION 13.07.                            Notices.  All notices, demands or
other communications to be given or delivered under or by reason of the
provisions of this Agreement will be in writing and will be deemed to have been
given when delivered personally to the recipient, two (2) business days after
the date when sent to the recipient by reputable express courier service
(charges prepaid) or four (4) business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid.  Such notices, demands and other communications will be sent to the
Executive and to the Company at the addresses set forth below.

 

If to the Executive:

 

To the last address of the Executive on record with the Company.

 

 

 

Copies (which shall not constitute notice) of notices to the Executive shall
also be sent to:

 

 

 

 

 

Roberts & Holland LLP

 

 

825 Eighth Avenue, 37th Floor

 

 

New York, NY 10019

 

 

Attn: David E. Kahen, Esq.

 

 

 

If to the Company:

 

Arch Capital Group Ltd.

 

 

Executive Offices:

 

 

Waterloo House

 

 

Ground Floor

 

 

100 Pitts Bay Road

 

 

PO Box HM 339

 

14

--------------------------------------------------------------------------------


 

 

 

Pembroke HM 08

 

 

Bermuda

 

 

Attn: General Counsel

 

 

 

Copies (which shall not constitute notice) of notices to the Company shall also
be sent to:

 

 

 

 

 

Cahill Gordon & Reindel LLP

 

 

80 Pine Street

 

 

New York, NY 10005

 

 

Attn: Glenn J. Waldrip, Jr., Esq.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 13.08.                            Withholding.  The Company may withhold
from any amounts payable under this Agreement such federal, state, local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

SECTION 13.09.                            No Third Party Beneficiary.  This
Agreement will not confer any rights or remedies upon any person other than the
Company, the Executive and their respective heirs, executors, successors and
assigns.

 

SECTION 13.10.                            Section 409A.

 

(a)  It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any regulations and
guidelines promulgated thereunder (collectively, “Section 409A”) and
Section 457A of the Code, to the extent the Agreement is subject thereto, and
the Agreement shall be interpreted on a basis consistent with such intent.  If
an amendment of the Agreement is necessary in order for it to comply with
Section 409A or Section 457A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.  No action or failure to act pursuant
to this Section 13.10 shall subject the Company to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect the Executive from the obligation to pay any taxes, interest or
penalties pursuant to Section 409A.

 

(b)  Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Executive’s
“separation

 

15

--------------------------------------------------------------------------------


 

from service,” or (ii) the date of the Executive’s death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 13.10 (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(c)  With respect to any reimbursement or in-kind benefit arrangements of the
Company and its subsidiaries that constitute deferred compensation for purposes
of Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.

 

SECTION 13.11.                            Entire Agreement.  This Agreement
(including the documents referred to herein) constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
in any way to the subject matter hereof, including, without limitation, the
Prior Agreement.

 

SECTION 13.12.                            Construction.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction will be applied
against any party.  Any reference to any federal, state, local or foreign
statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The use of the
word “including” in this Agreement means “including without limitation” and is
intended by the parties to be by way of example rather than limitation.

 

SECTION 13.13.                            Survival.  Sections 6.01, 7.01, 8.01
and Articles 9, 10, 12 and 13 will survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period.

 

SECTION 13.14.                            GOVERNING LAW.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL
BE GOVERNED BY THE INTERNAL LAW OF FLORIDA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS.

 

16

--------------------------------------------------------------------------------


 

SECTION 13.15.                            Jurisdiction.  The parties agree to
the nonexclusive jurisdiction of the federal and state courts situated in
Miami-Dade County, Florida, for the resolution of any dispute arising under this
Agreement or under any stock option or restricted stock agreements between the
Company and the Executive.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

By:

/s/ Mark D. Lyons

 

Printed Name:

Mark D. Lyons

 

Title:

Executive Vice President and Chief

 

 

Financial Officer

 

 

 

/s/ Constantine Iordanou

 

Constantine Iordanou

 

18

--------------------------------------------------------------------------------